Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, drawn to a conjugate of anti-human transferring antibody and an agent, wherein the agent has physiological activity to be exerted in muscle, in the reply filed on 06/09/2022 is acknowledged.
Applicant’s election of anti-human transferrin antibody drug conjugate species wherein (1) the light chain and the heavy chain of the anti-human transferrin receptor antibody linked  on the C-terminal side of the light chain via the linker sequence, the linker sequence, comprising the amino acid sequence (Gly Ser); (2) two substitutions; (3) the antibody-conjugate (3) has been selected in claim 23, and therein the linker sequence, comprising the amino acid sequence (Gly Ser) has been selected for fusing the antibody and protein; (4) a-galactosidase A has been selected as the type of lysosomal enzyme fused to the antibody; (5) skeletal muscle has been selected as the type of muscle whose function will be improved; and (6) muscle dysfunction associated with Pompe disease has been selected to be treated in reply filed on 06/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 Of note, it appears that Applicant has inadvertently made a mistake in the species election since the elected lysosomal enzyme alpha-galactosidase A is absent or deficient in Fabry disease, which is characterized by cardiovascular15 abnormalities, such as ventricular hypertrophy and mitral valve regurgitation (see Specification, Para. 0022). On the other hand, Pompe disease (a glycogen storage disease type II) is caused by absent or deficient acid alpha-glucosidase, leading to the accumulation of glycogen in large amounts in the lysosome and resulting in the dysfunction of cardiac muscle and skeletal muscle (see Specification, Para. 0021). Thus, administration of the pharmaceutical composition of claim 29 is not expected to be able to treat the elected Pompe disease. For initial prosecution on the merits, the antibody conjugate species comprising the lysosomal enzyme alpha-galactosidase A, which can be used to treat cardiac muscle dysfunction in a subject with Fabry disease, will be examined. 
Claims 6, 31, 32, 36, 42, and 44-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2022.
Claims 1-5, 7-30, 32-35, and 37 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-5, 7-9, 22-29, 33-35, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.

The specification teaches that human lysosomal enzymes such as alpha-glucosidase or alpha-galactosidase that are administered to patients in enzyme replacement therapy are taken up into cells to exert their functions (Para. 0003). Recombinant human lysosomal enzymes must be appropriately modified by sugar-chain in order to exert their pharmaceutical effect (Para. 0004). However, in the case of recombinant human acid alpha-glucosidase (rhGAA) the number of mannose-6-phosphate present in sugar chains is 1 or less such that sugar-chain modification is not satisfactory. As such, rhGAA is not incorporated into the target organ efficiently; and the does per administration is extremely high (Para. 0005). The use of a ligand-receptor system to promote the efficient uptake of rhGAA into a target organ has been developed in which a receptor-associated protein (a ligand for LDL receptor) is fused to hGAA, which is then is taken up into cells in a mannose-6-phosphate independent manner.  To this end, Applicant developed a fusion protein comprising humanized anti-human transferrin antibody and human acid alpha-glucosidase, wherein the anti-human transferrin antibody has a light chain of SEQ ID NO: 24 and a heavy chain of SEQ ID NO: 25 (see Example 9). The administration of the hGAA-anti-human transferrin antibody conjugate to CD71-K1/GAA-KO mice was shown to efficiently degrade glycogen that accumulated in muscular tissue compared to commercially available medical-grade hGAA (see Example 15).  However, as presently written, the claims fail to disclose sufficient structural details for the broad genus of antibodies that is correlated with the function of binding to human transferrin.  
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims do not disclose the amino acid sequences of six non-degenerate CDRs for the genus of anti-human transferrin antibodies. While Applicant has provided an example of an anti-human transferrin antibody comprising a light chain of SEQ ID NO: 24 and a heavy chain of SEQ ID NO: 25, such disclosure does not adequately represent the structural diversity of the claimed genus of antibody conjugates that can be used to bind to human transferrin.  
While the antibody conjugates of the claimed invention are intended to bind human transferrin, artisans would not be able to envision the complete structure of antibody, in terms of which of the twenty naturally occurring amino acids are present in the structure based on the recited antigen. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
Therefore, the claimed genus of anti-human transferrin antibodies lacks adequate written description because there does not appear to be any correlation between the structure of the claimed antibodies the function of binding to human transferrin in order to treat muscular dysfunction in a subject except for those anti-human transferrin antibodies comprising six fully-defined CDRs, VH and VL chain pairs, or heavy and light chain pairs.  Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-human transferrin antibody conjugates at the time the instant application was filed.

Enablement
Claims 11 -18, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn anti-human transferrin antibody conjugates comprising VL and VH chains (or heavy and light chains) having at least 80% or 90% sequence identity to SEQ ID NOs: 22 and 23, respectively or wherein the VL and VH chains have at least 1 to 3 (or 1 to 10) undefined amino acid substitutions. 
The specification teaches the development of a fusion protein comprising humanized anti-human transferrin antibody and human acid alpha-glucosidase, wherein the anti-human transferrin antibody has a light chain of SEQ ID NO: 24 and a heavy chain of SEQ ID NO: 25 (see Example 9). The administration of the hGAA-anti-human transferrin antibody conjugate to CD71-K1/GAA-KO mice was shown to efficiently degrade glycogen that accumulated in muscular tissue compared to commercially available medical-grade hGAA (see Example 15).  
There is no evidence provided in the specification, however, of random, undefined amino acid mutations being made in an anti-human transferrin antibody of the claimed fusion proteins.
As stated earlier, each VH and VL (or heavy and light chains) of the claimed anti-human transferrin antibody conjugates recited represents a partially defined structure in which undefined amino acid mutations are present in at least 10% or 20% of the structure. Such variation can occur as the result of an amino acid addition, substitution, insertion, or deletion in the CDR domains of the claimed antibodies. Further, substitutions present can encompass both conservative and nonconservative amino acid substitutions, yet there is no guidance provided in the specification about which amino acids can vary in 10% or 20% of each VH and VL chain (or heavy and light chains) of the claimed antibodies such that the ability of the antibodies to bind to human transferrin is retained. Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Further, it is well-known that amino acid substitutions in the antibody at the antibody-antigen interface can eliminate binding activity (Colman, see entire document particularly Page 33, Col. 2) (Colman, Research in Immunology 145.1 (1994): 33-36). It is unclear how undefined amino acid mutations the VH and VL chains (or heavy and light chains) of the claimed antibodies would impact the ability of the antibodies to bind to human transferrin. 
It would require undue trial and error experimentation for artisans to determine the amino acid mutations that can be made in the VH and VL chains (or heavy and light chains) of the anti-human transferrin antibodies of the claimed invention such that the ability to a human transferrin is retained since amino acid mutations made in the CDRs or VH and VL sequences can potentially disrupt antigen binding and functional activity. As such, there would be no practical use for the claimed antibodies within the scope of the claimed invention if they are not able to bind their target antigens. Therefore, the specification does not reasonably enable artisans to make and use the claimed antibodies that bind to human transferrin over the full scope of the claims. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites an antibody conjugate wherein the linker sequence comprises 15 amino acid residues in which the amino acid sequence set forth in SEQ ID NO: 4 is consecutively repeated three times. Of note, the amino acid sequence of SEQ ID NO: 4 has 6 residues. As such, a linker comprising the amino acid sequence of SEQ ID NO: 4 consecutively repeated three times would need to have at least 18 amino acids, rather than 15 amino acids. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-18 and 20-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11-18 (dependent on claim 10) and claims 20-21 (dependent on claim 19) recite anti-human transferrin antibodies comprising amino acid mutations. However, the anti-human transferrin antibody recited in claims 10 and 11 have fixed or exact amino acid sequences with no Xaa residues that allow for the incorporation of amino acid mutations. Thus, the dependent claims 11-18 and 20-21 do not include all the limitations of claims 10 and 19, respectively, but instead add new limitations (i.e. amino acid mutations) and thus broaden claim scope. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-30, 33-35, and 37 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sonoda et al (CA2990785A1, PTO-892 of 04/12/2022), hereinafter Sonoda. 
Sonoda discloses a humanized anti-human transferrin receptor antibody comprising VL and VH chains of SEQ ID NOs: 191 and 205, respectively, corresponding to SEQ ID NOs: 22 and 23 of the instant claims (or light and heavy chains of SEQ ID NOs: 196 and 212, corresponding to SEQ ID NOs: 24 and 25, respectively), wherein the antibody is fused to a therapeutic agent such as the human lysosomal enzyme α-galactosidase A for the treatment CNS disorders in Fabry disease (see entire document, in particular, Abstract, Summary of Invention, Claims, Embodiments in Para. 0014, and Para. 0088). As evidenced by the instant specification, Fabry disease is caused the absence or deficiency of α-galactosidase A and is characterized by cardiovascular15 abnormalities, such as ventricular hypertrophy and mitral valve regurgitation (see Para. 0022). Further, the minimal structure required for ameliorating muscular dysfunction that occurs in Fabry disease is a fusion protein comprising the anti-human transferrin receptor antibody and α-galactosidase A per the instant claims, then the fusion proteins disclosed by Sonoda would necessarily be capable of cardiac muscle dysfunction that occurs in Fabry disease.  The anti-human transferrin receptor antibody can be a Fab antibody, F(ab')2 antibody, or F(ab') antibody (Para. 0014, Embodiment 34). Alternatively, the anti-human transferrin antibody can be a single chain antibody such as scFab, scF(ab'), scF(aW)2 or scFv antibody (Para. 0014, Embodiment 35), wherein the light chain and heavy chain in the single chain antibody are linked via a linker sequence (Para. 0014, Embodiment 36) and the heavy and light chain of the anti-transferrin antibody is linked to the C-terminal side of the light chain via a linker sequence (Para. 0014, Embodiments 37 and 38). The linker sequence between the heavy and light chains of the antibody can consist of 8 to 50 amino acid residues and comprise the amino acid sequence of (Gly Ser), the amino acid sequence of (Gly-Gly-Ser), the amino acid sequence of (Gly-Gly-Gly), the amino acid sequence of SEQ ID NO: 3, corresponding to SEQ ID NO: 3 of the instant claims, the amino acid sequence of SEQ ID NO: 4, corresponding to SEQ ID NO: 4 of the instant claims (Para. 0014, Embodiments 39 and 40). The linker sequence can be 2 to 10 or 2 to 5 repeats of any of the above amino acid sequences consecutively linked (Para. 0036). The anti-human transferrin receptor antibody can also comprise 1 to 3 or 1 to 10 amino acid substitutions in the variable region of the heavy and light chains (Para. 0014, Embodiments 26-31). In the fusion protein, the therapeutic peptide or protein agent such as α-galactosidase A can be linked to the N-terminal side of the light chain of the anti-human transferrin antibody via a linker sequence or a peptide bond (Para. 0105), wherein the linker consists of 1 to 50 amino acids comprising the amino acid sequence of (Gly Ser), the amino acid sequence of (Gly-Gly-Ser), the amino acid sequence of (Gly-Gly-Gly), the amino acid sequence of SEQ ID NO: 3, the amino acid sequence of SEQ ID NO: 4, or 1 to 10 of any of these sequences consecutively linked (Para. 0110). The fusion protein recited in instant claim 30 comprises an anti-human transferrin receptor antibody having the light chain of SEQ ID NO: 24 and the heavy chain of SEQ ID NO: 25 linked to human acid alpha galactosidase A (see Uniprot ID: P06280) via a Gly-Ser linker. As such, the fusion proteins disclosed by Sonoda read on the fusion protein recited in instant claim 30. Pharmaceutical agents comprising the fusion proteins for parenteral administration such as via intramuscular injection are also disclosed (Para. 0198). 
Thus, Sonoda meets the limitations of instant claims 1-5, 7-30, 33-35, and 37. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-5, 7-30, 33-35, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10940185B2 in view of Sonoda et al (CA2990785A1, PTO-892 of 04/12/2022 ), hereinafter Sonoda.
The issued patent recites a lyophilized formulation comprising a fusion protein including an antibody and a lysosomal enzyme (issued claim 1), wherein the lysosomal enzyme is linked to the light chain or the heavy chain of the antibody on the C-terminal side or the N-terminal side thereof by a peptide bond (issued claim 12) or via a linker (issued claim 14) having the amino acid sequence of Gly-Ser (issued claim 16). The lysosomal enzyme is a human α-galactosidase (issued claims 17 and 19) and the antibody is a humanized anti-human transferrin receptor (hTfR) antibody (issued claim 21) comprising light and heavy chains of SEQ ID NOs: 6 and 10, respectively (issued claim 22), corresponding to SEQ ID NOs: 24 and 25 in the instant claims. Thus, the light and heavy chains of SEQ ID NOs: 6 and 10 fully comprise the variable regions of SEQ ID NOs: 22 and 23, respectively, as recited in the instant claims. As evidenced by the instant specification, Fabry disease is caused the absence or deficiency of α-galactosidase A and is characterized by cardiovascular15 abnormalities, such as ventricular hypertrophy and mitral valve regurgitation (see Para. 0022). Further, the minimal structure required for ameliorating muscular dysfunction that occurs in Fabry disease is a fusion protein comprising the anti-human transferrin receptor antibody and α-galactosidase A per the instant claims, then the fusion proteins recited by the issued patent would necessarily be capable of cardiac muscle dysfunction that occurs in Fabry disease. The term “antibody” recited in the claims refers to a Fab antibody, F(ab')2 antibody, or F(ab') antibody or a single chain antibody such as scFab, scF(ab'), scF(aW)2 or scFv antibody, wherein a “single-chain antibody” comprises a variable light chain and variable heavy chain of the antibody linked on the C-terminal side of the light chain via a linker sequence (see Specification of Co-pending Application, Columns 10 and 11). The fusion protein recited in instant claim 30 comprises an anti-human transferrin receptor antibody having the light chain of SEQ ID NO: 24 and the heavy chain of SEQ ID NO: 25 linked to human acid alpha galactosidase A (see Uniprot ID: P06280) via a Gly-Ser linker. As such, the fusion proteins recited by the issued claims read on the fusion protein recited in instant claim 30. It should be noted that it would have been obvious for artisans to combine specific limitations recited in the issued claims to arrive at the different embodiments the claimed fusion protein when limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The issued patent does not recite the type of linkers present between the heavy and light chains of the anti-human transferrin receptor antibody nor the presence of amino acid substitutions in the antibody per the instant claims. 
However, Sonoda discloses the humanized anti-human transferrin receptor antibody of the issued claims, comprising VL and VH chains of SEQ ID NOs: 191 and 205, respectively, corresponding to SEQ ID NOs: 22 and 23 of the instant claims (or light and heavy chains of SEQ ID NOs: 196 and 212, corresponding to SEQ ID NOs: 24 and 25, respectively), wherein the antibody is fused to the human lysosomal enzyme α-galactosidase A for the treatment of Fabry disease (see entire document, in particular, Abstract, Summary of Invention, Claims, Embodiments in Para. 0014, and Para. 0088). The linker sequence between the heavy and light chains of an scFv antibody can consist of 8 to 50 amino acid residues and comprise the amino acid sequence of (Gly Ser), the amino acid sequence of (Gly-Gly-Ser), the amino acid sequence of (Gly-Gly-Gly), the amino acid sequence of SEQ ID NO: 3, corresponding to SEQ ID NO: 3 of the instant claims, the amino acid sequence of SEQ ID NO: 4, corresponding to SEQ ID NO: 4 of the instant claims (Para. 0014, Embodiments 39 and 40). The linker sequence can be 2 to 10 or 2 to 5 repeats of any of the aforementioned amino acid sequences consecutively linked (Para. 0036). The anti-human transferrin receptor antibody can also comprise 1 to 3 or 1 to 10 amino acid substitutions in the variable region of the heavy and light chains (Para. 0014, Embodiments 26-31); such mutations can be performed to obtain a more preferable antibody suitable to a given purpose (Para. 0058). 
It would have been obvious to one of ordinary skill in the art to use the various linkers disclosed by Sonoda as the linker between the heavy and light chains of the the anti-human transferrin receptor antibody in the fusion protein recited by the issued patent and/or to introduce amino acid substitutions into the variable regions of the antibody. One of ordinary skill in the art would have been motivated to do so since the linker between the heavy and light chains of the anti-human transferrin receptor antibody disclosed by Sonoda and encompassed by the co-pending application claims have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Further, addition of amino acid substitutions into the variable regions of the anti-human transferrin receptor antibody can produce a more preferable antibody suitable for a given purpose compared to the unmodified antibody. Therefore, one of ordinary skill in the art would expect a fusion protein of human α-galactosidase A and an anti-human transferrin receptor antibody, comprising one of the linkers disclosed by Sonoda between the heavy and light chain of the antibody and/or amino acid substitutions in the variable regions of the antibody, to be able to effectively improve cardiac muscle dysfunction in a subject with Fabry disease.

Claims 1-5, 7-30, 33-35, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/644,355 in view of Sonoda et al (CA2990785A1, PTO-892 of 04/12/2022 ), hereinafter Sonoda.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites an aqueous pharmaceutical composition comprising a fusion protein of an antibody and a lysosomal enzyme (co-pending claim 1), wherein the fusion protein is obtained by conjugating the lysosomal enzyme to either the C-terminal side or N-terminal side of either the light chain or the heavy chain of the antibody via a peptide bond (co-pending claim 13) or peptide linker (co-pending claim 15). The peptide linker has the amino acid sequence represented by Gly-Ser (co-pending claim 17). The lysosomal enzyme is human α-galactosidase (co-pending claims 18 and 19) and the antibody is a humanized anti-human transferrin receptor (hTfR) antibody (co-pending claim 26). The anti-human transferrin receptor antibody comprises light and heavy chains of SEQ ID NOs: 6 and 10, respectively, (co-pending claim 27), corresponding to SEQ ID NOs: 24 and 25 recited in the instant claims. Thus, the light and heavy chains of SEQ ID NOs: 6 and 10 fully comprise the variable regions of SEQ ID NOs: 22 and 23, respectively, as recited in the instant claims. As evidenced by the instant specification, Fabry disease is caused the absence or deficiency of α-galactosidase A and is characterized by cardiovascular15 abnormalities, such as ventricular hypertrophy and mitral valve regurgitation (see Para. 0022). Further, the minimal structure required for ameliorating muscular dysfunction that occurs in Fabry disease is a fusion protein comprising the anti-human transferrin receptor antibody and α-galactosidase A per the instant claims, then the fusion proteins recited by the co-pending application would necessarily be capable of cardiac muscle dysfunction that occurs in Fabry disease.   The term “antibody” recited in the claims refers to a Fab antibody, F(ab')2 antibody, or F(ab'), or a single chain antibody such as an scFv antibody, wherein a “single-chain antibody” comprises a variable light chain and variable heavy chain of the antibody linked on the C-terminal side of the light chain via a linker sequence (see Specification of Co-pending Application, Para. 0018-0019). The fusion protein recited in instant claim 30 comprises an anti-human transferrin receptor antibody having the light chain of SEQ ID NO: 24 and the heavy chain of SEQ ID NO: 25 linked to human acid alpha galactosidase A (see Uniprot ID: P06280) via a Gly-Ser linker. As such, the fusion proteins recited by the co-pending claims read on the fusion protein recited in instant claim 30.  It should be noted that it would have been obvious for artisans to combine specific limitations recited in the co-pending claims to arrive at the different embodiments the claimed fusion protein when limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The co-pending application does not recite the type of linkers present between the heavy and light chains of the anti-human transferrin receptor antibody nor the presence of amino acid substitutions in the antibody per the instant claims. 
However, Sonoda discloses the humanized anti-human transferrin receptor antibody of the co-pending claims, comprising VL and VH chains of SEQ ID NOs: 191 and 205, respectively, corresponding to SEQ ID NOs: 22 and 23 of the instant claims (or light and heavy chains of SEQ ID NOs: 196 and 212, corresponding to SEQ ID NOs: 24 and 25, respectively), wherein the antibody is fused to the human lysosomal enzyme α-galactosidase A for the treatment of Fabry disease (see entire document, in particular, Abstract, Summary of Invention, Claims, Embodiments in Para. 0014, and Para. 0088). The linker sequence between the heavy and light chains of an scFv antibody can consist of 8 to 50 amino acid residues and comprise the amino acid sequence of (Gly Ser), the amino acid sequence of (Gly-Gly-Ser), the amino acid sequence of (Gly-Gly-Gly), the amino acid sequence of SEQ ID NO: 3, corresponding to SEQ ID NO: 3 of the instant claims, the amino acid sequence of SEQ ID NO: 4, corresponding to SEQ ID NO: 4 of the instant claims (Para. 0014, Embodiments 39 and 40). The linker sequence can be 2 to 10 or 2 to 5 repeats of any of the aforementioned amino acid sequences consecutively linked (Para. 0036). The anti-human transferrin receptor antibody can also comprise 1 to 3 or 1 to 10 amino acid substitutions in the variable region of the heavy and light chains (Para. 0014, Embodiments 26-31); such mutations can be performed to obtain a more preferable antibody suitable to a given purpose (Para. 0058). 
It would have been obvious to one of ordinary skill in the art to use the various linkers disclosed by Sonoda as the linker between the heavy and light chains of the anti-human transferrin receptor antibody in the fusion protein recited by the co-pending application and/or to introduce amino acid substitutions into the variable regions of the antibody. One of ordinary skill in the art would have been motivated to do so since the linker between the heavy and light chains of the anti-human transferrin receptor antibody disclosed by Sonoda and encompassed by the co-pending application claims have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Further, addition of amino acid substitutions into the variable regions of the anti-human transferrin receptor antibody can produce a more preferable antibody suitable for a given purpose compared to the unmodified antibody. Therefore, one of ordinary skill in the art would expect a fusion protein of human α-galactosidase A and an anti-human transferrin receptor antibody, comprising one of the linkers disclosed by Sonoda between the heavy and light chain of the antibody and/or amino acid substitutions in the variable regions of the antibody, to be able to effectively improve cardiac muscle dysfunction in a subject with Fabry disease. 

Claims 1-5, 7-30, 33-35, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11-29 of copending Application No. 17/181,066 in view of Sonoda et al (CA2990785A1, PTO-892 of 04/12/2022 ), hereinafter Sonoda. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a lyophilized formulation comprising a fusion protein of an antibody and a lysosomal enzyme (co-pending claim 1), wherein the lysosomal enzyme is linked to the light chain or the heavy chain of the antibody on the C-terminal side or the N-terminal side thereof by a peptide bond (co-pending claim 12) or linker (co-pending claim 14) having the amino acid sequence of Gly-Ser (co-pending claim 16). The lysosomal enzyme is a human a-galactosidase (co-pending claims 17 and 18) and the antibody is a humanized anti-human transferrin receptor (hTfR) antibody (co-pending claim 25). The anti-human transferrin receptor antibody comprises light and heavy chains of SEQ ID NOs: 6 and 10, respectively, (co-pending claim 26), corresponding to SEQ ID NOs: 24 and 25 recited in the instant claims. Thus, the light and heavy chains of SEQ ID NOs: 6 and 10 fully comprise the variable regions of SEQ ID NOs: 22 and 23, respectively, as recited in the instant claims. As evidenced by the instant specification, Fabry disease is caused the absence or deficiency of α-galactosidase A and is characterized by cardiovascular15 abnormalities, such as ventricular hypertrophy and mitral valve regurgitation (see Para. 0022). Further, the minimal structure required for ameliorating muscular dysfunction that occurs in Fabry disease is a fusion protein comprising the anti-human transferrin receptor antibody and α-galactosidase A per the instant claims, then the fusion proteins recited by the co-pending application would necessarily be capable of cardiac muscle dysfunction that occurs in Fabry disease.  The term “antibody” recited in the claims refers to a Fab antibody, F(ab')2 antibody, or F(ab') antibody or a single chain antibody such as scFab, scF(ab'), scF(aW)2 or scFv antibody, wherein a “single-chain antibody” comprises a variable light chain and variable heavy chain of the antibody linked on the C-terminal side of the light chain via a linker sequence (see Specification of Co-pending Application, Para. 0029, 0032, and 0033). The fusion protein recited in instant claim 30 comprises an anti-human transferrin receptor antibody having the light chain of SEQ ID NO: 24 and the heavy chain of SEQ ID NO: 25 linked to human acid alpha galactosidase A (see Uniprot ID: P06280) via a Gly-Ser linker. As such, the fusion proteins recited by the co-pending claims read on the fusion protein recited in instant claim 30.  It should be noted that it would have been obvious for artisans to combine specific limitations recited in the co-pending claims to arrive at the different embodiments the claimed fusion protein when limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	The co-pending application does not recite the type of linkers present between the heavy and light chains of the anti-human transferrin receptor antibody nor the presence of amino acid substitutions in the antibody per the instant claims. 
However, Sonoda discloses the humanized anti-human transferrin receptor antibody of the co-pending claims, comprising VL and VH chains of SEQ ID NOs: 191 and 205, respectively, corresponding to SEQ ID NOs: 22 and 23 of the instant claims (or light and heavy chains of SEQ ID NOs: 196 and 212, corresponding to SEQ ID NOs: 24 and 25, respectively), wherein the antibody is fused to the human lysosomal enzyme α-galactosidase A for the treatment of Fabry disease (see entire document, in particular, Abstract, Summary of Invention, Claims, Embodiments in Para. 0014, and Para. 0088). The linker sequence between the heavy and light chains of an scFv antibody can consist of 8 to 50 amino acid residues and comprise the amino acid sequence of (Gly Ser), the amino acid sequence of (Gly-Gly-Ser), the amino acid sequence of (Gly-Gly-Gly), the amino acid sequence of SEQ ID NO: 3, corresponding to SEQ ID NO: 3 of the instant claims, the amino acid sequence of SEQ ID NO: 4, corresponding to SEQ ID NO: 4 of the instant claims (Para. 0014, Embodiments 39 and 40). The linker sequence can be 2 to 10 or 2 to 5 repeats of any of the aforementioned amino acid sequences consecutively linked (Para. 0036). The anti-human transferrin receptor antibody can also comprise 1 to 3 or 1 to 10 amino acid substitutions in the variable region of the heavy and light chains (Para. 0014, Embodiments 26-31); such mutations can be performed to obtain a more preferable antibody suitable to a given purpose (Para. 0058). 
It would have been obvious to one of ordinary skill in the art to use the various linkers disclosed by Sonoda as the linker between the heavy and light chains of the anti-human transferrin receptor antibody in the fusion protein recited by the co-pending application and/or to introduce amino acid substitutions into the variable regions of the antibody. One of ordinary skill in the art would have been motivated to do so since the linker between the heavy and light chains of the anti-human transferrin receptor antibody disclosed by Sonoda and encompassed by the co-pending application claims have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Further, addition of amino acid substitutions in the variable regions of the anti-human transferrin receptor antibody can produce a more preferable antibody suitable for a given purpose compared to the unmodified antibody. Therefore, one of ordinary skill in the art would expect a fusion protein of human α-galactosidase A and an anti-human transferrin receptor antibody, comprising one of the linkers disclosed by Sonoda between the heavy and light chain of the antibody and/or amino acid substitutions in the variable regions of the antibody, to be able to effectively improve cardiac muscle dysfunction in a subject with Fabry disease.


Claims 1-5, 7-30, 33-35, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of copending Application No. 17/161,718 in view of Sonoda et al (CA2990785A1, PTO-892 of 04/12/2022 ), hereinafter Sonoda.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The co-pending application recites a fusion protein comprising an anti-human transferrin receptor antibody and a protein (A), wherein protein (A) is linked to the light chain of the antibody on the C-terminal side or the N-terminal side of the light chain either directly or via a linker (co-pending claims 1, 16, 17, and 20) and is the human lysosomal enzyme α-galactosidase A (co-pending claims 18 and 23). The linker is a peptide consisting of 1 to 50 amino acid residues (co-pending claim 21), wherein the linker comprises the amino acid sequence Gly-Ser, the amino acid sequence Gly-Gly-Ser, the amino acid sequence set forth as SEQ ID NO: 3, the amino acid sequence set forth as SEQ ID NO: 4, the amino acid sequence set forth as SEQ ID NO: 5, and the amino acid sequences consisting of 2 to 10 of any of the aforementioned sequences that are consecutively linked (co-pending claim 22). The amino acid sequences of SEQ ID NO: 3 and 4 correspond to SEQ ID NOs: 3 and 4, respectively, recited in the instant claims. The anti-human transferrin receptor antibody can be a Fab antibody, F(ab')2 antibody, or F(ab') antibody (co-pending claim 4). Alternatively, the anti-human transferrin receptor antibody can be a scFab, scF(ab'), scF(ab')2 or scFv antibody (co-pending claim 10), wherein the light chain is linked, via a linker sequence, to the heavy chain on the C-terminal side of the heavy chain (co-pending claim 11) or the heavy chain is linked, via a linker sequence, to the light chain on the C-terminal side of the light chain (co-pending claim 13). The linker sequence consists of 2 to 50 amino acid residues (co-pending claim 14) and comprises the amino acid sequence Gly-Ser, the amino acid sequence Gly-Gly-Ser, the amino acid sequence Gly-Gly-Gly, the amino acid sequences set forth as SEQ ID NO: 3, SEQ ID NO: 4, and SEQ ID NO: 5, the amino acid sequence consisting of three consecutively linked amino acid sequences each set forth as SEQ ID NO: 3, or the amino acid sequences consisting of 2 to 10 repeats of any of the aforementioned sequences that are consecutively linked (co-pending claim 15). It should be noted that it would have been obvious for artisans to combine specific limitations recited in the co-pending claims to arrive at the different embodiments the claimed fusion protein when limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The co-pending application does not recite that the anti-human transferrin receptor antibody comprises VH and VL chains of SEQ ID NOs: 22 and 23, respectively (or heavy and light chains of SEQ ID NOs: 24 and 25, respectively) nor a pharmaceutical composition comprising an anti-human transferrin receptor antibody fused to the human lysosomal enzyme alpha-galactosidase A to be used for treating muscular dysfunction or improving muscle function. 
However, Sonoda discloses a humanized anti-human transferrin receptor antibody comprising VL and VH chains of SEQ ID NOs: 191 and 205, respectively, corresponding to SEQ ID NOs: 22 and 23 of the instant claims (or light and heavy chains of SEQ ID NOs: 196 and 212, corresponding to SEQ ID NOs: 24 and 25, respectively), wherein the antibody is fused to a therapeutic agent such as the human lysosomal enzyme α-galactosidase A for the treatment of CNS disorders in Fabry disease (see entire document, in particular, Abstract, Summary of Invention, Claims, Embodiments in Para. 0014, and Para. 0088). As evidenced by the instant specification, Fabry disease is caused the absence or deficiency of α-galactosidase A and is characterized by cardiovascular15 abnormalities, such as ventricular hypertrophy and mitral valve regurgitation (see Para. 0022). Further, the minimal structure required for ameliorating muscular dysfunction that occurs in Fabry disease is a fusion protein comprising the anti-human transferrin receptor antibody and α-galactosidase A per the instant claims, then the fusion proteins disclosed by Sonoda and the co-pending claims would necessarily be capable of treating cardiac muscle dysfunction that occurs in Fabry disease. The anti-human transferrin receptor antibody can also comprise 1 to 3 or 1 to 10 amino acid substitutions in the variable region of the heavy and light chains (Para. 0014, Embodiments 26-31). The fusion protein recited in instant claim 30 comprises an anti-human transferrin receptor antibody having the light chain of SEQ ID NO: 24 and the heavy chain of SEQ ID NO: 25 linked to human acid alpha galactosidase A (see Uniprot ID: P06280) via a Gly-Ser linker. As such, the fusion proteins disclosed by Sonoda read on the fusion protein recited in instant claim 30.  Pharmaceutical agents comprising the fusion proteins for parenteral administration such as via intramuscular injection are also disclosed (Para. 0198). 
It would have been obvious to one of ordinary skill in the art to substitute the anti-human transferrin receptor antibody of the fusion protein recited by the co-pending application with anti-human transferrin receptor antibody disclosed by Sonoda. One of ordinary skill in the art would have been motivated to do so since the anti-human transferrin antibodies of Sonoda and the co-pending application have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Therefore, one of ordinary skill in the art would expect a fusion protein comprising the humanized anti-human transferrin receptor antibody of Sonoda and human α-galactosidase A to be able to effectively improve cardiac muscle dysfunction in a subject with Fabry disease. 

Claims 1-5, 7-30, 33-35, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 80-130 of copending Application No. 17/321,772 in view of Sonoda et al (CA2990785A1, PTO-892 of 04/12/2022 ), hereinafter Sonoda. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a pharmaceutical agent comprising a fusion protein, the fusion protein comprising an anti-human transferrin receptor antibody and a protein (A), wherein the anti-human transferrin receptor antibody is the antibody and the protein (A) is linked to the light chain of the antibody on the C-terminal side or the N-terminal side thereof directly or via a linker (co-pending claims 80, 114, 115, and 116). The linker sequence is a peptide consists of 1 to 50 amino acid residues (co-pending claim 117) and comprises the amino acid sequence Gly-Ser, the amino acid sequence Gly-Gly-Ser, the amino acid sequence of SEQ ID NO: 3, the amino acid sequence of SEQ ID NO: 4, the amino acid sequence of SEQ ID NO: 5, or the amino acid sequences consisting of 1 to 10 thereof that are consecutively linked (co-pending claim 118). The amino acid sequences of SEQ ID NO: 3 and 4 correspond to SEQ ID NOs: 3 and 4, respectively, recited in the instant claims. The protein (A) is the human lysosomal enzyme a-galactosidase A (co-pending claims 124 and 126). The anti-human transferrin receptor antibody can be a Fab antibody, F(ab')2 antibody, or F(ab') antibody (co-pending claim 113). As evidenced by the instant specification, Fabry disease is caused the absence or deficiency of α-galactosidase A and is characterized by cardiovascular15 abnormalities, such as ventricular hypertrophy and mitral valve regurgitation (see Para. 0022). Further, the minimal structure required for ameliorating muscular dysfunction that occurs in Fabry disease is a fusion protein comprising the anti-human transferrin receptor antibody and α-galactosidase A per the instant claims, then the fusion proteins disclosed by Sonoda and the co-pending claims would necessarily be capable of treating cardiac muscle dysfunction that occurs in Fabry disease. It should be noted that it would have been obvious for artisans to combine specific limitations recited in the co-pending claims to arrive at the different embodiments the claimed fusion protein when limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The co-pending application does not recite that the anti-human transferrin receptor antibody comprises VH and VL chains of SEQ ID NOs: 22 and 23, respectively (or heavy and light chains of SEQ ID NOs: 24 and 25, respectively). 
However, Sonoda discloses a humanized anti-human transferrin receptor antibody comprising VL and VH chains of SEQ ID NOs: 191 and 205, respectively, corresponding to SEQ ID NOs: 22 and 23 of the instant claims (or light and heavy chains of SEQ ID NOs: 196 and 212, corresponding to SEQ ID NOs: 24 and 25, respectively), wherein the antibody is fused to a therapeutic agent such as the human lysosomal enzyme α-galactosidase A for the treatment of CNS disorders in Fabry disease (see entire document, in particular, Abstract, Summary of Invention, Claims, Embodiments in Para. 0014, and Para. 0088). The anti-human transferrin antibody can be a single chain antibody such as scFab, scF(ab'), scF(aW)2 and scFv antibody (Para. 0014, Embodiment 35), wherein the light chain and heavy chain in the single chain antibody are linked via a linker sequence (Para. 0014, Embodiment 36) and the heavy and light chain of the anti-transferrin antibody is linked to the C-terminal side of the light chain via a linker sequence (Para. 0014, Embodiments 37 and 38). The linker sequence between the heavy and light chains of the antibody can consist of 8 to 50 amino acid residues and comprise the amino acid sequence of (Gly Ser), the amino acid sequence of (Gly-Gly-Ser), the amino acid sequence of (Gly-Gly-Gly), the amino acid sequence of SEQ ID NO: 3, corresponding to SEQ ID NO: 3 of the instant claims, or the amino acid sequence of SEQ ID NO: 4, corresponding to SEQ ID NO: 4 of the instant claims (Para. 0014, Embodiments 39 and 40).  The anti-human transferrin receptor antibody can also comprise 1 to 3 or 1 to 10 amino acid substitutions in the variable region of the heavy and light chains (Para. 0014, Embodiments 26-31).  The fusion protein recited in instant claim 30 comprises an anti-human transferrin receptor antibody having the light chain of SEQ ID NO: 24 and the heavy chain of SEQ ID NO: 25 linked to human acid alpha galactosidase A (see Uniprot ID: P06280) via a Gly-Ser linker. As such, the fusion proteins disclosed by Sonoda read on the fusion protein recited in instant claim 30.
It would have been obvious to one of ordinary skill in the art to substitute the anti-human transferrin receptor antibody of the fusion protein recited by the co-pending application with anti-human transferrin receptor antibody disclosed by Sonoda. One of ordinary skill in the art would have been motivated to do so since the anti-human transferrin antibodies of Sonoda and the co-pending application have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Therefore, one of ordinary skill in the art would expect a fusion protein comprising the humanized anti-human transferrin receptor antibody of Sonoda and human α-galactosidase A to be able to effectively improve cardiac muscle dysfunction in a subject with Fabry disease. 

Claims 1-5, 7-30, 33-35, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 11111308B2 in view of Sonoda et al (CA2990785A1, PTO-892 of 04/12/2022 ), hereinafter Sonoda.
The issued patent recites a fusion protein comprising an anti-human transferrin receptor antibody and a protein (A), wherein the protein (A) is linked to the light chain of the antibody on the C-terminal or N-terminal side of the light chain directly or via a linker (issued claims 28, 29, and 30) and is the lysosomal enzyme human acidic α-galactosidase A (issued claims 33 and 35). The linker is a peptide consisting of 1 to 50 amino acid residues and comprises the amino acid sequence Gly-Ser, the amino acid sequence Gly-Gly-Ser, the amino acid sequence set forth as SEQ ID NO: 3, the amino acid sequence set forth as SEQ ID NO: 4, the amino acid sequence set forth as SEQ ID NO: 5, and the amino acid sequences consisting of 2 to 10 of any of the aforementioned sequences that are consecutively linked (issued claims 31 and 32). The amino acid sequences of SEQ ID NO: 3 and 4 correspond to SEQ ID NOs: 3 and 4, respectively, recited in the instant claims. The anti-human transferrin receptor antibody can be a Fab antibody, F(ab′)2 antibody, or F(ab′) antibody (issued claims 1 and 15). Alternatively, the anti-human transferrin antibody can be a single-chain antibody selected from the group consisting of scFab, scF(ab′), scF(ab′)2 and scFv (issued claim 16), wherein the light chain is linked, via a linker sequence, to the heavy chain on the C-terminal side of the heavy chain (issued claim 21) or the heavy chain is linked, via a linker sequence, to the light chain on the C-terminal side of the light chain (issued claim 18). The linker sequence between the heavy and light chains of the anti-human transferrin antibody consists of 2 to 50 amino acid residues and comprises the amino acid sequence Gly-Ser, the amino acid sequence Gly-Gly-Ser, the amino acid sequence Gly-Gly-Gly, the amino acid sequences set forth as SEQ ID NO: 3, SEQ ID NO: 4, and SEQ ID NO: 5, the amino acid sequence consisting of three consecutively linked amino acid sequences each set forth as SEQ ID NO: 3, and the amino acid sequences consisting of 2 to 10 repeats of any of the aforementioned sequences that are consecutively linked (issued claims 19 and 20). It should be noted that it would have been obvious for artisans to combine specific limitations recited in the issued claims to arrive at the different embodiments the claimed fusion protein when limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The issued patent does not recite that the anti-human transferrin receptor antibody comprises VH and VL chains of SEQ ID NOs: 22 and 23, respectively (or heavy and light chains of SEQ ID NOs: 24 and 25, respectively) nor a pharmaceutical composition comprising an anti-human transferrin receptor antibody fused to the human lysosomal enzyme alpha-galactosidase A to be used for treating muscular dysfunction or improving muscle function. 
However, Sonoda discloses a humanized anti-human transferrin receptor antibody comprising VL and VH chains of SEQ ID NOs: 191 and 205, respectively, corresponding to SEQ ID NOs: 22 and 23 of the instant claims (or light and heavy chains of SEQ ID NOs: 196 and 212, corresponding to SEQ ID NOs: 24 and 25, respectively), wherein the antibody is fused to a therapeutic agent such as the human lysosomal enzyme α-galactosidase A for the treatment of CNS disorders in Fabry disease (see entire document, in particular, Abstract, Summary of Invention, Claims, Embodiments in Para. 0014, and Para. 0088). As evidenced by the instant specification, Fabry disease is caused the absence or deficiency of α-galactosidase A and is characterized by cardiovascular15 abnormalities, such as ventricular hypertrophy and mitral valve regurgitation (see Para. 0022). Further, the minimal structure required for ameliorating muscular dysfunction that occurs in Fabry disease is a fusion protein comprising the anti-human transferrin receptor antibody and α-galactosidase A per the instant claims, then the fusion proteins disclosed by Sonoda and the instant claims would necessarily be capable of treating cardiac muscle dysfunction that occurs in Fabry disease.  The anti-human transferrin receptor antibody can also comprise 1 to 3 or 1 to 10 amino acid substitutions in the variable region of the heavy and light chains (Para. 0014, Embodiments 26-31). The fusion protein recited in instant claim 30 comprises an anti-human transferrin receptor antibody having the light chain of SEQ ID NO: 24 and the heavy chain of SEQ ID NO: 25 linked to human acid alpha galactosidase A (see Uniprot ID: P06280) via a Gly-Ser linker. As such, the fusion proteins disclosed by Sonoda read on the fusion protein recited in instant claim 30. Pharmaceutical agents comprising the fusion proteins for parenteral administration such as via intramuscular injection are also disclosed (Para. 0198). 
It would have been obvious to one of ordinary skill in the art to substitute the anti-human transferrin receptor antibody of the fusion protein recited by the issued patent with anti-human transferrin receptor antibody disclosed by Sonoda. One of ordinary skill in the art would have been motivated to do so since the anti-human transferrin antibodies of Sonoda and the issued patent have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Therefore, one of ordinary skill in the art would expect a fusion protein comprising the humanized anti-human transferrin receptor antibody of Sonoda and human α-galactosidase A to be able to effectively improve cardiac muscle dysfunction in a subject with Fabry disease. 

Claims 1-5, 7-30, 33-35, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10759864B2 in view of Sonoda et al (CA2990785A1, PTO-892 of 04/12/2022 ), hereinafter Sonoda.
The issued patent recites a fusion protein comprising an anti-human transferrin receptor antibody and a protein (A), wherein the protein (A) is linked to the light chain of the antibody on the C-terminal or N-terminal side of the light chain directly or via a linker (issued claims 16, 17, and 20) and is the lysosomal enzyme human acidic α-galactosidase A (issued claims 18 and 23). The linker is a peptide consisting of 1 to 50 amino acid residues and comprises the amino acid sequence Gly-Ser, the amino acid sequence Gly-Gly-Ser, the amino acid sequence set forth as SEQ ID NO: 3, the amino acid sequence set forth as SEQ ID NO: 4, the amino acid sequence set forth as SEQ ID NO: 5, and the amino acid sequences consisting of 2 to 10 of any of the aforementioned sequences that are consecutively linked (issued claims 21 and 22). The amino acid sequences of SEQ ID NO: 3 and 4 correspond to SEQ ID NOs: 3 and 4, respectively, recited in the instant claims. The anti-human transferrin receptor antibody can be a Fab antibody, F(ab′)2 antibody, or F(ab′) antibody (issued claim 4). Alternatively, the anti-human transferrin antibody can be a single-chain antibody selected from the group consisting of scFab, scF(ab′), scF(ab′)2 and scFv (issued claim 10), wherein the light chain is linked, via a linker sequence, to the heavy chain on the C-terminal side of the heavy chain (issued claim 11) or the heavy chain is linked, via a linker sequence, to the light chain on the C-terminal side of the light chain (issued claim 13). The linker sequence between the heavy and light chains of the anti-human transferrin antibody consists of 2 to 50 amino acid residues and comprises the amino acid sequence Gly-Ser, the amino acid sequence Gly-Gly-Ser, the amino acid sequence Gly-Gly-Gly, the amino acid sequences set forth as SEQ ID NO: 3, SEQ ID NO: 4, and SEQ ID NO: 5, the amino acid sequence consisting of three consecutively linked amino acid sequences each set forth as SEQ ID NO: 3, and the amino acid sequences consisting of 2 to 10 repeats of any of the aforementioned sequences that are consecutively linked (issued claims 14 and 15). It should be noted that it would have been obvious for artisans to combine specific limitations recited in the issued claims to arrive at the different embodiments the claimed fusion protein when limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The issued patent does not recite that the anti-human transferrin receptor antibody comprises VH and VL chains of SEQ ID NOs: 22 and 23, respectively (or heavy and light chains of SEQ ID NOs: 24 and 25, respectively) nor a pharmaceutical composition comprising an anti-human transferrin receptor antibody fused to the human lysosomal enzyme alpha-galactosidase A to be used for treating muscular dysfunction or improving muscle function. 
However, Sonoda discloses a humanized anti-human transferrin receptor antibody comprising VL and VH chains of SEQ ID NOs: 191 and 205, respectively, corresponding to SEQ ID NOs: 22 and 23 of the instant claims (or light and heavy chains of SEQ ID NOs: 196 and 212, corresponding to SEQ ID NOs: 24 and 25, respectively), wherein the antibody is fused to a therapeutic agent such as the human lysosomal enzyme α-galactosidase A for the treatment of CNS disorders in Fabry disease (see entire document, in particular, Abstract, Summary of Invention, Claims, Embodiments in Para. 0014, and Para. 0088). As evidenced by the instant specification, Fabry disease is caused the absence or deficiency of α-galactosidase A and is characterized by cardiovascular15 abnormalities, such as ventricular hypertrophy and mitral valve regurgitation (see Para. 0022). Further, the minimal structure required for ameliorating muscular dysfunction that occurs in Fabry disease is a fusion protein comprising the anti-human transferrin receptor antibody and α-galactosidase A per the instant claims, then the fusion proteins disclosed by Sonoda and the instant claims would necessarily be capable of treating cardiac muscle dysfunction that occurs in Fabry disease. The anti-human transferrin receptor antibody can also comprise 1 to 3 or 1 to 10 amino acid substitutions in the variable region of the heavy and light chains (Para. 0014, Embodiments 26-31). The fusion protein recited in instant claim 30 comprises an anti-human transferrin receptor antibody having the light chain of SEQ ID NO: 24 and the heavy chain of SEQ ID NO: 25 linked to human acid alpha galactosidase A (see Uniprot ID: P06280) via a Gly-Ser linker. As such, the fusion proteins disclosed by Sonoda read on the fusion protein recited in instant claim 30.  Pharmaceutical agents comprising the fusion proteins for parenteral administration such as via intramuscular injection are also disclosed (Para. 0198). 
It would have been obvious to one of ordinary skill in the art to substitute the anti-human transferrin receptor antibody of the fusion protein recited by the issued patent with anti-human transferrin receptor antibody disclosed by Sonoda. One of ordinary skill in the art would have been motivated to do so since the anti-human transferrin antibodies of Sonoda and the issued patent have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Therefore, one of ordinary skill in the art would expect a fusion protein comprising the humanized anti-human transferrin receptor antibody of Sonoda and human α-galactosidase A to be able to effectively improve cardiac muscle dysfunction in a subject with Fabry disease. 


Conclusion
No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644